Examiner’s Comments
This is in response to Applicant’s amendments filed on 02/03/2022 amending Claims 2 and 22 and canceling Claims 1, 3 – 5, 8, and 11 in response to the Patent Trial and Appeal Board decision mailed on 01/03/2022.

Terminal Disclaimer
The terminal disclaimer filed on 02/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,291,064 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 was filed after the mailing date of the final Office action on 03/08/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2, 13 – 15, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent Claims 2, 13, and 22 are allowed in view of the Patent Trial and Appeal Board decision mailed on 01/03/2022 and the Terminal Disclaimer recorded on 02/03/2022.  Claims 14 and 15 depend from Claim 13 and are allowed for the same reason.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/LORNE E MEADE/Primary Examiner, Art Unit 3741